DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 8/3/22 has been entered. Claims 18, 22, and 24, remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 5/6/22. 

Response to Arguments
Applicant's arguments filed 8/3/22 have been fully considered but they are not persuasive.
Applicant asserts the tube, 22, of Orr is not a mixing tube because there is a premixer 21 and that is prohibited by the claim language.
Examiner asserts that simply because mixing occurs in one region does not mean further mixing does not occur in another region downstream of the first region. Additionally, the device structure of the claim is provided as the structure of the mixing tube is provided and the structure of the prior art is capable of performing the functional language or intended use. In this case when there is not complete mixing upstream the structure of the provided prior art would be capable of performing the mixing. Alternatively when mixing does occur upsteam further mixing can occur downstream as the premixer would not perform 100% full mixing as it would be inefficient to ensure 100% mixing instead of 99% mixing. Additionally, the air and fuel may come out of mixture and remix in the tube and therefore it is a mixing tube. It could also be reasonably argued that mixing a 100% fully mixed mixture is still the act of mixing. It is further noted that the claim language does not prohibit a premixer. Applicant has not identified a structural difference between the prior art and the claimed invention and is arguing features not claimed. For at least these reasons the mixing tube is taught.
Applicant asserts that Takemoto teaches away from Applicant who does not require a pre-mixer and who teaches and claims a single mixing tube only.
Examiner asserts that a single mixing tube does not prevent a premixer. If Applicants desire is to argue this it should be claimed and accompanied with citations of support within the disclosure. If Applicants contention is that the premixer of Takemoto is a mixing tube then Examiner asserts that 22 and 21 combine to form a single mixing tube as they are attached.
Applicant asserts that Examiner is “cherry picking” elements that teach away from the claimed structure because Orr uses multiple fuel lines and two points of entry to a pilot tube assembly.
Examiner asserts that simply because Orr may have another mixing tube does not prevent modification to a base reference. It is unclear why the structure that Applicant is arguing prohibits this combination. Simply because a secondary reference has differences from Applicants disclosed invention does not make it improper to modify a primary reference to teach Applicants claimed invention.
Applicant is more narrowly interpreting the claim language than is appropriate. If Applicant decides to incorporate negative limitations to prohibit a premixer, Applicant is encouraged to identify the locations for support in the disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent 1835611 to Page et al. (Page) in view of JP2004214083 to Takemoto et al. (Takemoto) and GB819256 to Orr (Orr).
Regarding claim 18, Page teaches a burner assembly in thermal communication with said boiler chamber (26, Figure 1); a blower supplying combustion air only to said burner (31, Figure 1); a pilot assembly (27, Figure 1); a fuel supply providing fuel to said pilot assembly in a unidirectional fashion (37, Figure 2); a pilot fan providing air in a unidirectional fashion only to said pilot assembly (35, Figure 1); 
Page is silent on a single mixing tube; wherein fuel supply and the air from the pilot fan mix in the mixing tube; wherein only said single mixing tube provides the resulting air-fuel mixture directly to the pilot assembly; and, wherein said pilot fan is selectively deactivated when said blower and burner assembly are operating
Takemoto teaches a single mixing tube; wherein fuel supply and the air from the pilot fan mix in the mixing tube; wherein only said single mixing tube provides the resulting air-fuel mixture directly to the pilot assembly (22, Figure 2 – If Applicant interprets 21 to be a further mixing tube then 21 and 22 form the mixing tube). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Page with the teachings of Takemoto to provide a single mixing tube; wherein fuel supply and the air from the pilot fan mix in the mixing tube; wherein only said single mixing tube provides the resulting air-fuel mixture directly to the pilot assembly. Doing so would provide a more consistent mixture of fuel and air which will provide a more efficient and cleaner combustion.
Orr teaches wherein said controller selectively deactivates said pilot fan when said blower and burner assembly are operating (Page 3, lines 95-102). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Page with the teachings of Orr to provide wherein said controller selectively deactivates said pilot fan when said blower and burner assembly are operating. Doing so would make the device more efficient.
Regarding claim 22, the modified device of Page teaches the claim elements as disclosed in claim 18 including the single mixing tube section above. Additionally Page teaches a fuel supply providing fuel through  fuel valve assembly, the resulting fuel stream exiting the fuel valve assembly in a unidirectional fashion (40 and 37, Figure 1); a pressure switch assembly for sensing when said pilot fan is providing air to said pilot assembly and wherein said fuel supply supplies said pilot block with fuel only when said pressure switch assembly senses that said pilot fan is providing air to said pilot block (41, Figure 1, Page 2 lines 58-71); wherein the pilot tube extends through the boiler housing into the interior boiler chamber and the single mixing tube section connects to the pilot tube and ignition means external to the interior boiler chamber (27, Figure 1 and 
Page is silent on an air valve assembly comprising an air funnel and an air valve the resultant air stream exiting the air valve in a unidirectional fashion; a fitting configured to connect the fuel valve assembly, air valve assembly, and pressure switch assembly to the mixing tube section, ignition means external to the interior boiler chamber although the modified device of Page does teach the single mixing tube.
Orr teaches an air valve assembly comprising an air funnel and an air valve the resultant air stream exiting the air valve in a unidirectional fashion (104 with funnel right next to the valve Figure 2); a fitting configured to connect the fuel valve assembly, air valve assembly, and pressure switch assembly to the mixing tube section (fitting between 94 and 82, Figure 2), wherein the pilot tube extends through the boiler housing into the interior boiler chamber and the single mixing tube section connects to the pilot tube and ignition means external to the interior boiler chamber (shown in Figures 1 and 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Page with the teachings of Orr to provide an air valve assembly comprising an air funnel and an air valve the resultant air stream exiting the air valve in a unidirectional fashion; a fitting configured to connect the fuel valve assembly, air valve assembly, and pressure switch assembly to the mixing tube section, ignition means external to the interior boiler chamber. Doing so would allow sections of the device to be isolated for repair, result in better mixing of the fuel and air, and provide the ignition structure not explicitly located in Page.
Regarding claim 24, the modified device of Page teaches the claim elements as disclosed in claim 18. Additionally, Page teaches wherein said fuel supply fan and pilot supply fan is configured via integrated valves to isolate the fuel and air flows from the combustion chamber such that increased combustion chamber pressure due to variations in boiler input or downstream conditions cannot create reverse flow (38, 40, and 42, Figure 1) but does not teach a valve on the pilot air line.
Orr teaches a valve on the pilot air line (104, Figure 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Page with the teachings of Orr to provide a valve on the pilot valve air line. Doing so would provide isolation for each line of the device allowing for maintenance to be performed or flashback to be prevented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762